Citation Nr: 0812415	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

The veteran contends that his hearing loss and tinnitus are 
the result of acoustic trauma while in service aboard the USS 
Kalk.

A July 2003 VA audiometric evaluation shows bilateral hearing 
loss for VA purposes.

In an October 2004 letter, Dr. Park opines that the veteran 
"lost his hearing due to damage caused by loud noises of a 5 
inch gun blast during WWII."

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claims. See Charles v. 
Principi, 16 Vet. App. 370 (2002) [VA must assist veteran by 
obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown]. In addition, there is no 
Department of Defense (DD) Form 214 of record which would 
confirm the veteran's military occupational specialty (MOS) 
during his period of service.

The veteran has also not been provided correspondence that 
satisfies the more recent Veterans Claims Assistance Act 
(VCAA) notice requirements specified in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). In Dingess/Hartman, the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and effective date 
of an award.   So on remand, the veteran should be provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that informs him not only about the requirements for 
establishing his entitlement to service connection, but also 
concerning the downstream issues pertaining to the disability 
rating and effective date elements of any potential award of 
benefits.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation of 
the information or evidence needed to 
establish a disability rating and effective 
date for the issues on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Take action to obtain and associate with the 
claims file the veteran's DD Form 214 
documenting his MOS.

3.	Schedule the veteran for a VA audiological 
examination to determine the nature and 
etiology of his hearing loss and tinnitus. 
All indicated testing should be conducted.  
His claims folder should be available to and 
reviewed in conjunction with the exam. The 
examiner should opine whether it is at least 
as likely as not (meaning at least 50-
percent probable) that the veteran's hearing 
loss is related to noise exposure during the 
his military service.  In addition the 
examiner should indicate whether the veteran 
has tinnitus and, if so, whether it is at 
least as likely as not (meaning at least 50-
percent probable) that the veteran's 
tinnitus is related to noise exposure during 
the his military service.

4.	Then readjudicate the claims on appeal in 
light of the additional evidence obtained. 
If the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.

Thereafter, these claims should be returned to the Board for 
further appellate review. The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning this claim. No action is 
required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



